Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 6, 2018

                                      No. 04-17-00792-CV

             IN THE INTEREST OF A.A., N.A., A.A., AND A.A., CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-15960
                        Honorable Stephani A. Walsh, Judge Presiding


                                         ORDER

        The court reporter has filed a notification of late record stating that the appellant has
failed to pay or make arrangements to pay the reporter’s fee for preparing the record. It is
therefore ORDERED that appellant provide written proof to this court within ten days of the
date of this order that: either (1) the reporter’s fee has been paid or arrangements have been made
to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.
In addition, appellant is ORDERED to provide written proof to this court within ten days of the
date of this order that the reporter’s record has been designated. See TEX. R. APP. P. 35.3(c);
34.6(b); 35.3(b)(2).



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court